Title: To Benjamin Franklin from David Gallwey & Co., 22 January 1784
From: Gallwey, David, & Co.
To: Franklin, Benjamin


          
            Nantes ce 22 Jany 1784
          
          Mr: Barclay Consul General laid before your Excellency le Comte de Vergennes letter to the underwriters on the american ship Nancy Capn. Sewell saild from Philadelphia for L’orient the 16. March 1783. In Consequence of said letter of which annexed is Coppy The underwriters have summond us at the Court of Admiralty to pay the premio of insurance at Twenty five per cent pretending the hostilities ceased only the 4 April in the american seas—
          We are apprehensive the juges will pronounce on Mr. De Vergennes Letter. We Therefore request your Excellency will honour us with the result of your Conferance with the minister on this Subject or let us Know when we may expect your decision to put a stop to the expence of a Process at law of which at all events a decision can be only given by the Council in Case you & Mr. De Vergennes shou’d differ in opinion.
          We have the honor to be very respectfully Your Excellencys Most faithfull & obedient Servants
          
            David Gallwey & Co
            His Excellency, Benjamin Franklyn Esqr. Ambassador of the united states of America at the Court of France
          
         
          Notation: M de R
        